RIVKIND, LEONARD,
Associate Judge.
Appellant appeals from an order which granted a motion to dismiss his amended complaint for failure to state a cause of action. The order reads “that [defendant’s] said motion be, and the same is hereby granted.”
We have no jurisdiction to entertain this appeal. An order granting a motion to dismiss is not final and appealable within the contemplation of Fla.R.App.P. 9.030(b)(1)(A). Furthermore, this is not a nonfinal order subject to review by interlocutory appeal. Fla.R.App.P. 9.130(a)(3). Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987); Board of County Commissioners of Madison County v. Grice, 438 So.2d 392 (Fla.1983); Gries Investment v. Chelton, 388 So.2d 1281 (Fla. 3d DCA 1980); Guth v. Howard, 362 So.2d 725 (Fla. 2d DCA 1978); First National Bank of Searcy, Arkansas v. Collins, 360 So.2d 804 (Fla. 2d DCA 1978); Horton v. Unigard Insurance Company, 355 So.2d 154 (Fla. 4th DCA 1978); Shotkin v. Deehl, 148 So.2d 538 (Fla. 3d DCA 1963); Mitchell v. *738Italian-American Club, 122 So.2d 228 (Fla. 3d DCA 1960).
The parties cannot consent to subject matter jurisdiction. Since we have no jurisdiction, the appeal, on the court’s own motion, is dismissed.
Dismissed, sua sponte.
HERSEY, C.J., and GUNTHER, J., concur.